Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/20 has been entered.
 	
Claims 1-11 and 14-18 are pending and under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the rejections below have been altered solely as necessary to address the amendments.

Claims 1-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (IDS 9/21/18 citation 31) in view of Sun (US 20090306790; IDS 9/21/18 citation 7).
Moore teaches decellularized nerve allografts (title; p3 top); note that “acellular” is synonymous with “decellularized”. Moore teaches that “cold-preservation of nerve allografts in…solution at 4oC has previously been demonstrated to effectively eliminate the antigenicity of peripheral nerve allografts” (p.2 second full paragraph), which is one of the aims of preparing such grafts (Id.). Moore teaches allografts processed by contact with chondroitinase ABC (p.3; i.e. chondroitin-sulfate-ABC endolyase; herein chABC), which increases axonal regeneration. Moore teaches these techniques performed on mammalian nerve tissue (Lewis rates, p. 3 last paragraph) including human (p.3 first full paragraph: “human nerve tissue processed using this combinatorial technique has subsequently been utilized to repair an increasing number of…nerve defects”). All three techniques were applied to rat sciatic nerve 
Sun teaches production of acellular tissue matrices through exposure to elastase (abstract) including neural tissue (paragraph 42), using 0.1-0.5 U/mL (paragraph 5). This reduces the stretchiness without substantially compromising the structural or functional integrity of the decellularized graft (abstract). 
Regarding claim 14, Moore teaches a decellularized nerve graft produced by contacting nerve tissue (to generate decellularized nerve allografts) with chondroitin-sulfate-ABC endolyase (to increase axonal regeneration after grafting). These allografts are used to aid regeneration of nerves.
Claim 14 is a product-by-process claim; see MPEP§2113 for guidelines for the examination of such claims. In particular, “once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden shifts to Applicant to show an unobvious difference”. Moore also teaches a decellularized nerve graft produced in a similar manner (albeit without elastase exposure) that also possesses the instantly claimed property of improving nerve regeneration. Thus, the two compositions are substantially the same as the instant claims are not limited by the process of making the graft, e.g., whether or not the prior art used elastase and irrespective of the concentrations of the reagents, if the two resulting products are substantially identical, the claim is unpatentable.
However, it would have further been obvious to include the elastase exposure, providing further evidence that the instant graft would have been obvious to one of ordinary skill in the art at the time of filing. Sun also teaches making decellularized allografts, improving these grafts through the exposure of the matrix to elastase. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (e.g., improving decellularized grafts by exposing such grafts to elastase as described by Sun), and a person of ordinary skill would recognize that it would improve similar methods (e.g., producing similar grafts for the same purpose as described in Moore) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite 
Regarding the concentrations of the elastase and chABC, the instant claim is a product-by-process claim and burden is shifted to Applicant to demonstrate an unobvious difference between grafts produced with the specifically claimed ranges versus those grafts produced with values outside that range. Without such an unobvious difference, the claimed graft is unpatentable over the prior art graft described above. Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II).
In this case, it would have been obvious to include both elastase and chABC exposure. Sun teaches using 0.1-0.5 U/mL, which is a range inside the instantly claimed range. While Moore is silent regarding the specific concentration of chABC, discovering an optimum range through routine experimentation is not inventive absent evidence to the contrary.
Regarding the limitation of “when said decellularized nerve graft is implanted”, this limitation is a property of the graft, i.e., if it were implanted, this result would occur. As the prior art makes obvious a graft produced by the same method for the same nerve regeneration purposes, this property is considered part of the prior art composition as well, absent evidence to the contrary. 

However, as further evidence of obviousness:
Moore teaches storage for seven weeks at 4oC (p.2). Moore also teaches that freeze-thawing is destructive (p. 2 last paragraph), providing motivation to avoid freezing (was not frozen) but rather to store at 4C (stored under cold conditions from about 1.5oC to about 6.5oC).
Regarding claims 15-16, these limitations are referring to a property. Burden is shifted to Applicant to demonstrate a non-obvious difference between, e.g., a graft observed for six months versus other lengths of time as a product-by-process claim is not limited by the process of generating that product for the purposes of evaluating the prior art.
Regarding claims 17-18, as above, the instant claims are product-by-process claims. It is left to Applicant to show a non-obvious difference between grafts produced by the claimed method versus those grafts produced by the combination of Moore and Sun described above as the compositions appear substantially identical (same utility).
However, as further evidence of obviousness:
- regarding claim 17, Sun teaches elastase exposure for 12-24 hours, preferably 18 hours (paragraph 77). As above, where prior art ranges overlap, there is a prima facie case for obviousness. Where the prior art range is inside the claimed range (e.g., 18 hours), the claimed range is anticipated/obvious (MPEP §2131.03).
- regarding claim 18, Sun teaches the efficacy of using 0.1 units/mL. A prima facie case of obviousness exists where the claimed ranges do not overlap but are merely close (MPEP §2144.05). Moreover, 0.1 is considered “about 0.07”. Also, as above, optimizing workable ranges is not inventive where the general conditions were already known in the art.
It is left to Applicant to show a non-obvious difference between grafts produced by the claimed method versus those grafts produced by the combination of Moore and Sun described above as the compositions appear substantially identical (same utility).
not part of the method of making, but a property of the grafts produced. This property is considered present in the grafts for the reasons above. 
Regarding the limitations of steps c and d, Moore teaches storage for seven weeks at 4oC (p.2). Moore also teaches that freeze-thawing is destructive (p. 2 last paragraph), providing motivation to avoid freezing (was not frozen) but rather to store at 4C (stored under cold conditions from about 1.5oC to about 6.5oC).
Regarding claims 8-9, these properties would have been present in the produced graft for reasons above.
Regarding claim 10, Sun teaches elastase exposure at 18 hours (see above), making the instant range obvious.
Regarding claim 11, Sun teaches the efficacy of using 0.1 units/mL. A prima facie case of obviousness exists where the claimed ranges do not overlap but are merely close (MPEP §2144.05). As above, optimizing workable ranges is not inventive where the general conditions were already known in the art.
Regarding claim 1, the method of preparing the nerve graft is discussed above as well as the “prepared by” (product-by-process/active step) limitations. Both Moore and Sun teach implanting the allografts for repairing nerves. Both Moore and Sun teach using the allografts to repair human nerves, making implantation into a human obvious. Thus, the method would have been obvious.
Regarding claims 2-6, these limitations have been addressed above. Briefly, optimizing concentrations, times, and ranges (should such even be required; see indefiniteness rejection above) 
Therefore, claims 1-11 and 14-18 would have been obvious over Moore in view of Sun.

Claims 1-11 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (IDS 9/21/18 citation 31) in view of Sun (US 20090306790; IDS 9/21/18 citation 7) and further in view of Neubauer (IDS 9/21/18 citation 32) and Utomo (previously cited).
Moore and Sun are discussed above. It is set forth that these references combined with the ordinary knowledge in the art makes obvious the instant claims as fully discussed above.
However, regarding the addition of elastase, it is further noted that Utomo teaches elastase improves the decellularization process; “elastase solution was incorporated into the protocol to improve the removal of cellular remnants” (p.2 C2). Utomo teaches use of a “low concentration elastase solution” of 0.03 U/mL, “as a high concentration elastase would completely damage the matrix structure” (p.2 C2). Thus, not only would one of ordinary skill in the art have found the inclusion of elastase obvious to improve the desired decellularization process, but would have been motivated to select 0.03 U/mL (within the claimed “0.03 units/mL to 0.07 units/mL”) to avoid damaging the graft while still removing cellular remnants.
Further, regarding the addition of chABC, Neubauer explicitly teaches that 2U/mL of chondroitinase ABC increases the effective length of acellular nerve grafts (title; p. 2 last paragraph), making this concentration obvious as shortened length is a technical hurdle which “must be overcome” (Neubauer abstract) and this method achieves that desirable result.
Therefore, claims 1-11 and 14-18 would have been obvious.

Response to Arguments
Applicant's arguments filed 11/3/20 have been fully considered but they are not persuasive.
Applicant argues that Gilbert teaches the unpredictability of preparing decellularized tissue grafts based on tissue type, referencing table 1. Table 1 discloses the effects of freezing—further supporting the stated rationale for avoiding freezing—but nowhere mentions elastase or chABC and so provides no evidence of the unpredictability in using these elements. Further, Applicant argues that Gilbert concludes that the efficiency of a given method is dependent on the tissue of interest. This is not persuasive as varying degrees of efficacy is not a statement against a reasonable expectation of success. "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681 and an indication that some combinations may be more successful than others is insufficient to outweigh the evidence in favor of obviousness. Moreover, as absolute predictability is not required, the fact that the art recognized these elements as a result-effective variable further supports the conclusion of obviousness where known elements were used for their known purpose.
Applicant argues the art of record in the rejection does not use elastase in a nerve graft, instead teaching its successful use in skin tissue and ear cartilage. As discussed in the interview, unpredictability can be established by demonstrating both successes and, importantly, failures; in other words, evidence that the art recognized a concrete reason not to include these elements. The fact that the prior art successfully used elastase in two different tissues offers no evidence that use in nerve grafts would be unpredictable.
Applicant also argues that Moore teaches the unpredictability of chABC. Moore teaches “numerous studies investigating the positive effects of chABC on axonal regeneration”, which is evidence in support of a reasonable expectation of success in using chABC for those same benefits. As previously noted, Moore teaches allografts processed by contact with chondroitinase ABC increases axonal regeneration and Sun teaches exposure to elastase does not substantially compromise the structural or functional integrity of the decellularized graft. In other words, exposure to elastase does not negatively affect the grafts themselves.
may have a detrimental effect on axonal regeneration in some instances. As above, predictability need not be absolute and unpredictability needs more than a vague intimation that in certain cases the subject matter has a possibility of being detrimental. The art teaches concrete positive benefits and hints that, in a minority of cases, there is a possibility of a detrimental effect. Further, as also noted above, disclosure that some elements might produce superior results does not weigh against including elements with known benefits. Taking the totality of the evidence, the evidence still weighs in favor of obviousness.
While unexpected results must be taken into account, it does not necessarily control the obviousness conclusion (MPEP §2145) and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
These properties were not unexpected as discussed above and, even arguendo if they were, the prior art teaches individual benefits of each of these elements and, taking the record as a whole, the evidence weighs in favor of the obviousness conclusion.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649